DLD-030                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 21-2851
                                       ___________

                            IN RE: RICHARD STEWART,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                     (Related to M.D. Pa. Civ. No. 3:20-cv-00803)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  November 18, 2021

                 Before: KRAUSE, MATEY and PHIPPS, Circuit Judges

                            (Opinion filed: December 8, 2021)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Richard Stewart filed a pro se petition for a writ of mandamus requesting that we

compel the District Court to rule, in his favor, on a petition he filed under 28 U.S.C.

§ 2241. The District Court has since denied the § 2241 petition by order entered October



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
13, 2021, and Stewart has appealed. See C.A. No. 21-2980. In light of the District

Court’s action, this mandamus petition does not present a live controversy. Therefore,

we will dismiss it as moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-

99 (3d Cir. 1996) (“If developments occur during the course of adjudication that

eliminate a plaintiff’s personal stake in the outcome of a suit or prevent a court from

being able to grant the requested relief, the case must be dismissed as moot.”).




                                             2